Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Lacy Tilley
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1362




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Lacy Tilley" (2009). 2009 Decisions. Paper 1262.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1262


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                      No. 08-1362


                           UNITED STATES OF AMERICA,

                                           v.

                                    LACY TILLEY,

                                                        Appellant.


                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D. C. No. 06-cr-00222)
                    District Court Judge: Hon. Donetta W. Ambrose


                      Submitted under Third Circuit LAR 34.1(a)
                                 on February 5, 2009

                    Before: RENDELL and ROTH, Circuit Judges
                            and PADOVA*, Senior District Judge

                             (Opinion filed: June 1, 2009)




                                     OPINION




       *Honorable John R. Padova, Senior United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
ROTH, Circuit Judge:

       Lacy Tilley appeals from a judgment of conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). The District Court had jurisdiction

pursuant to 18 U.S.C. § 3231. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

assume the parties’ familiarity with the facts and the record of prior proceedings, which we

describe only as necessary to explain our decision. We will affirm.

       First, Tilley contends that the District Court violated his Sixth Amendment rights by

setting a time limit for his testimony and, thus, preventing him from offering explanations

for the presence of firearms in his residence and for his presence in Florida in violation of

his bail. This contention is simply not supported by the record. Not only did the District

Court permit Tilley to testify after the conclusion of evidence—and after Tilley himself,

acting pro se, had stated on the record that the defense rested—but Tilley testified at length

before finally saying, “I’m done.” 1 The District Court then made certain that Tilley had no

more testimony to offer before excusing him as a witness. Additionally, despite his assertion

that he was prevented from offering explanations for the firearms and for his presence in

Florida, the record reflects that Tilley offered lengthy testimony about both of these topics.

       Second, Tilley contends that his stand-by counsel rendered ineffective assistance by

(1) failing to object during certain testimony and (2) failing to stipulate to his prior conviction



   1
     Though the District Court initially set a twenty minute time limit for Tilley’s
testimony, the Court then permitted Tilley to address any other issues that he felt had not
been addressed adequately during the first twenty minutes.

                                                2
for purposes of 18 U.S.C. § 922(g)(1).        Once again, the record belies both of these

contentions. As an initial matter, Tilley decided to proceed pro se on the third day of his

trial, and the purportedly objectionable testimony was solicited by Tilley himself. Tilley had

no constitutional right to standby counsel, let alone a right to have standby counsel raise

objections on his behalf. See McKaskle v. Wiggins, 465 U.S. 168, 178 (1984). Moreover,

even if standby counsel were capable of rendering “ineffective assistance” for Sixth

Amendment purposes, standby counsel would be under no obligation to object to testimony

solicited by a pro se defendant. In fact, such an objection would likely constitute a violation

of the defendant’s Sixth Amendment rights. See id. (“The defendant’s appearance in the

status of one conducting his own defense is important in a criminal trial, since the right to

appear pro se exists to affirm the accused’s individual dignity and autonomy.”). Finally,

despite Tilley’s assertion to the contrary, Tilley’s attorney stipulated to his prior conviction

before Tilley decided to proceed pro se. This stipulation was derailed by Tilley’s repeated

discussion of the nature of his prior conviction during his testimony and closing argument

as a pro se defendant. Having decided to proceed pro se, Tilley cannot now “complain that

the quality of his own defense amounted to a denial of effective assistance of counsel.”

Faretta v. California, 422 U.S. 806, 834 n.46 (1975). Accordingly, we will affirm Tilley’s

conviction.




                                               3